ILLINOIS OFFICIAL REPORTS
                                           Appellate Court




                           People v. Lopez-Bonilla, 2011 IL App (2d) 100688




Appellate Court               THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                       CHRISTIAN LOPEZ-BONILLA, Defendant-Appellant.



District & No.                Second District
                              Docket No. 2-10-0688


Filed                         December 14, 2011
Rehearing denied              January 20, 2012
Held                          The trial court properly determined that the truth-in-sentencing provisions
(Note: This syllabus          of the Unified Code of Corrections applied to defendant’s sentence for
constitutes no part of        home invasion and that he was required to serve no less than 85% of his
the opinion of the court      sentence, notwithstanding defendant’s contention that the trial court
but has been prepared         misconstrued the statutory term “great bodily harm,” since the trial court
by the Reporter of            reasonably found the victim suffered great bodily harm based on the
Decisions for the             description of the attack, the descriptions of his injuries, and the amount
convenience of the            of blood caused by the injuries.
reader.)


Decision Under                Appeal from the Circuit Court of Kane County, No. 08-CF-2469; the
Review                        Hon. Allen M. Anderson, Judge, presiding.



Judgment                      Affirmed.
Counsel on                 Thomas A. Lilien and Mark G. Levine, both of State Appellate
Appeal                     Defender’s Office, of Elgin, for appellant.

                           Joseph H. McMahon, State’s Attorney, of St. Charles (Lawrence M.
                           Bauer and Barry W. Jacobs, both of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                           Presiding Justice Jorgensen and Justice Bowman concurred in the
                           judgment and opinion.




                                             OPINION

¶1          Defendant, Christian Lopez-Bonilla, appeals the trial court’s order applying truth-in-
        sentencing provisions to his sentence for home invasion (720 ILCS 5/12-11(a)(2) (West
        2008)), resulting in a denial of day-for-day good-conduct credit. He contends that the trial
        court misconstrued the statutory term “great bodily harm” under section 3-6-3(a)(2)(iii) of
        the Unified Code of Corrections (Code) (730 ILCS 5/3-6-3(a)(2)(iii) (West 2008)) when it
        determined that truth-in-sentencing provisions applied such that he was required to serve no
        less than 85% of his sentence. We affirm.

¶2                                       I. BACKGROUND
¶3          On November 5, 2008, defendant was charged with multiple counts, including home
        invasion. On February 22, 2010, a jury trial was held.
¶4          Evidence at trial showed that, in August 2008, at about 11:30 p.m., several people
        wearing masks broke into the home of Steven Layne after he and his family had gone to bed.
        After hearing noises and being unable to get a dial tone on the phone, Layne retrieved a
        baseball bat from a closet and went to investigate. He swung the bat at one of the intruders
        and then was jumped by at least two people.
¶5          Layne testified that the men started kicking and hitting him. Layne said that he saw a gun
        and that one of the men hit him over the head with it. He said that he started bleeding and
        could feel the blood coming out. Layne stated that someone then grabbed his hair and started
        throwing his head back and forth into the drawer of a desk. Layne did not know how many
        times his head hit the desk but he said that it was enough to take huge chunks of wood out
        of the drawer. The intruders then threw Layne down, placing him facedown in blood. They
        bound Layne’s hands and legs with tape and put tape over his mouth and eyes. Layne felt like
        he was losing consciousness and then heard yelling and the sounds of people running out of

                                                 -2-
       the house. Layne reached into the desk drawer for scissors and cut himself free.
¶6          After freeing himself, Layne saw that his mother and children were in the room with him,
       also bound with tape. Layne freed his mother and gave her the scissors to free the children.
       Layne then went to look for his wife and discovered that she had broken a window screen
       and fled. As Layne was getting his family into a van to flee, the police arrived.
¶7          Layne was placed in an ambulance and cleaned up. The ambulance crew wanted to take
       him to the hospital for stitches, but he refused hospital treatment, stating that he did not want
       to leave his children. Layne described the cut on his head as “sizeable” and said that there
       was “a lot” of blood on the floor in the house from it. He also had a neck injury. Layne said
       that he felt pain that lingered for some time afterward, although he did not state specifically
       how long the pain lasted. Photographs of Layne’s injuries taken after he was cleaned up were
       described by a witness as depicting various lacerations to the top of Layne’s head and to the
       left eye, lacerations on the left arm, lacerations in the area above the left eye, and a laceration
       behind the jaw bone.1 Layne’s mother testified that, during the incident, she saw Layne with
       blood coming from his face.
¶8          Defendant was later questioned about the incident. Defendant admitted that he was one
       of six people who broke into the house. He denied that he took part in Layne’s beating.
       Daniel Feliciano, another of the six men, testified against defendant under a plea agreement.
       He described how members of the group planned the crime and cut the phone line. Feliciano
       indicated that defendant was in the room with Layne during the beating while others in the
       group were in other parts of the house.
¶9          Defendant was found guilty and sentenced to 23 years’ incarceration. The court found
       that the conduct leading to the conviction resulted in great bodily harm to Layne. As a result,
       the court found that truth-in-sentencing provisions applied such that defendant would be
       required to serve no less than 85% of his sentence. Defendant moved to reconsider, arguing
       that Layne did not suffer great bodily harm and that the sentence was disproportionate to the
       sentences imposed on his codefendants. The court reduced the sentence to a 20-year term but
       denied the motion to reconsider the application of the truth-in-sentencing provisions.
       Defendant appeals.

¶ 10                                      II. ANALYSIS
¶ 11       Defendant argues that the court denied him of his right to earn day-for-day good-conduct
       credit because Layne did not suffer great bodily harm under section 3-6-3(a)(2)(iii). “ ‘Truth-
       in-sentencing’ is a label applied to a change in the statutory method the Department of
       Corrections uses to calculate good-conduct credit.” People v. Salley, 373 Ill. App. 3d 106,
       109 (2007). Generally, prisoners are entitled to day-for-day good-conduct credit against their
       sentences. 730 ILCS 5/3-6-3(a)(2.1) (West 2006). Currently, under truth-in-sentencing
       provisions, a person convicted of home invasion would be excepted from the day-for-day

               1
                 Those photographs do not appear in the record. Instead, the DVD on which they purportedly
       appear depicts surveillance video from a retail store. However, the photographs are not necessary
       in order to determine this appeal.

                                                  -3-
       credit provision and would receive no more than 4.5 days of credit for each month of his or
       her sentence, if the court finds that the conduct leading to the conviction resulted in great
       bodily harm to the victim. 730 ILCS 5/3-6-3(a)(2)(iii) (West 2006). “In other words, the
       defendant must serve at least 85% of his or her sentence and does not receive normal day-for-
       day good-conduct credit.” Salley, 373 Ill. App. 3d at 109.
¶ 12       The meaning of the term “great bodily harm” in connection with the truth-in-sentencing
       provisions has not specifically been addressed in the Illinois case law. However, the meaning
       of the term has been discussed on multiple occasions in relation to aggravated battery (720
       ILCS 5/12-4(a) (West 2006)). We find those same principles equally applicable here.
¶ 13       “Although the term great bodily harm is not susceptible of a precise legal definition, it
       requires an injury of a greater and more serious character than an ordinary battery.”
       (Emphasis omitted.) People v. Mimes, 2011 IL App (1st) 082747, ¶ 29 (citing People v.
       Figures, 216 Ill. App. 3d 398, 401 (1991)). “Bodily harm as it relates to ordinary battery
       requires ‘some sort of physical pain or damage to the body, like lacerations, bruises or
       abrasions, whether temporary or permanent.’ ” Id. (quoting People v. Mays, 91 Ill. 2d 251,
       256 (1982)). Great bodily harm does not require hospitalization of the victim, or permanent
       disability or disfigurement, but instead centers on the injuries that the victim received. Id.
       What the victim did to treat the injuries is irrelevant. See People v. Milligan, 327 Ill. App.
3d 264, 267 (2002).
¶ 14       Although defendant addresses the issue as one of statutory interpretation and asks this
       court to find a lack of great bodily harm as a matter of law, whether a victim’s injuries rise
       to the level of great bodily harm is a question of fact. Figures, 216 Ill. App. 3d at 401. Thus,
       as long as the evidence was sufficient to support a finding of great bodily harm, the trial
       court’s determination will be affirmed. Further, the burden of proof at sentencing is lower.
       “The State is not subject to the same burden of proof at a sentencing hearing as it is during
       the guilt phase of a trial.” People v. Bailey, 409 Ill. App. 3d 574, 592 (2011). “Indeed, our
       supreme court has not articulated a specific burden of proof at sentencing and instead
       maintains that ‘relevance and reliability are the important factors in the consideration of
       evidence at sentencing.’ ” Id. (quoting People v. Jackson, 149 Ill. 2d 540, 549 (1992)).
¶ 15       In People v. Matthews, 126 Ill. App. 3d 710, 714-15 (1984), perhaps the closest case on
       point, the victim was struck on the head with a gun and struck on the arms and head with a
       baseball bat with three full blows. The victim stated that she had only a bruise on her head
       and did not require medical attention. In upholding the finding that there was great bodily
       harm, the First District noted that the matter was a question fact and that the victim’s
       statements about the extent of her injuries did not preclude a finding that great bodily harm
       occurred. Id. at 715.
¶ 16       Likewise, sufficient evidence of great bodily harm was found when the victim was hit
       twice, resulting in a lump on the mouth, a scar on the face, and bruises under the chin. People
       v. Smith, 6 Ill. App. 3d 259, 264 (1972). Photographs depicting bruises, scratches, and cuts
       have also been sufficient. Milligan, 327 Ill. App. 3d at 267.
¶ 17       In comparison, findings of great bodily harm were reversed when there were substantial
       questions regarding the extent of the victim’s injury. For example, in People v. Watkins, 243


                                                 -4-
       Ill. App. 3d 271, 278 (1993), the record lacked information about the victim’s injury. All that
       was known was that a bullet grazed the victim’s side. The victim did not state that he bled.
       Without more information about the injury, the First District held that there was insufficient
       evidence of great bodily harm. See also In re J.A., 336 Ill. App. 3d 814, 818-19 (2003) (the
       victim had a single stab wound of indeterminate size, described the injury as feeling like
       someone pinched him, and was advised to have an indeterminate number of stitches by an
       unnamed person); Figures, 216 Ill. App. 3d at 402 (bullet penetrated a shoe but did not
       penetrate the skin).
¶ 18        Unlike in cases where findings of great bodily harm have been reversed, here there was
       specific evidence about the nature and extent of Layne’s injuries. There was evidence that
       Layne was stuck multiple times, including being hit on the head with a gun and having his
       head repeatedly slammed into a desk drawer with enough force to splinter the drawer. He
       bled enough to feel the blood coming out and to be placed facedown in his own blood. He
       also felt like he was losing consciousness.
¶ 19        Defendant contends that the photographs show the nature of the injuries and that, as a
       matter of law, they are insufficient to rise to the level of great bodily harm. He also notes that
       Layne did not specifically describe his level of pain or how long it lasted. But the
       photographs, which do not appear in the record, were taken after the fact and in any event
       were described by a witness as showing multiple injuries. Further, the descriptions of the
       photographs and Layne’s statements about his level of pain are not the only evidence of his
       injuries. Based on the description of the attack, the descriptions of Layne’s injuries, and the
       amount of blood caused by those injuries, it was reasonable for the court to conclude that the
       cumulative evidence showed that great bodily harm occurred. See People v. Psichalinos, 229
Ill. App. 3d 1058, 1068-69 (1992) (cumulative evidence of the nature of the attack, which
       caused bleeding and a bruise, was sufficient).

¶ 20                                   III. CONCLUSION
¶ 21      The trial court reasonably found that Layne suffered great bodily harm. Accordingly, the
       judgment of the circuit court of Kane County is affirmed.

¶ 22       Affirmed.




                                                  -5-